

EXHIBIT 10.3


Mutual Separation Agreement and General Release
Dated as of November 3, 2015


Aditi Gokhale
25 Murray Street, Apt. 6J
New York, NY 10007


Dear Aditi,


When signed below in the places indicated, the following shall constitute an
agreement (the “Agreement”) between you (“you” or “Employee”) and Shutterstock,
Inc. (“Shutterstock” or “Company”).


1.
Your employment as an “at-will employee” of Shutterstock will end at the close
of business on November 13, 2015 (“Effective Resignation Date”).



a.
You will be paid your current salary through the close of business on the
Effective Resignation Date;

b.
You will be paid for unused paid time off days accrued through the Effective
Resignation Date in accordance with Company policy;

c.
On the Effective Resignation Date, you will be automatically withdrawn from
Shutterstock’s Employee Stock Purchase Plan (“ESPP”), and any payroll deductions
credited to your ESPP account during the “offering period” (as said term is
defined in the ESPP) but not used to purchase shares of Company stock will be
returned to you (without interest) in accordance with the ESPP;

d.
Upon your resignation, your rights in respect of any restricted stock units
(“RSUs”) granted to you shall cease in accordance with the Restricted Stock Unit
Award Agreement and Shutterstock’s 2012 Omnibus Equity Incentive Plan (the
“Plan”) and all RSUs issued to you under the Plan shall be immediately
cancelled; and

e.
You agree to work with the Company on a schedule of matters to be completed
prior to the Effective Resignation Date (collectively, the “Transition Duties”),
which shall be mutually agreed upon in writing by the parties.

2.
The Company wishes to settle any claims that you may or could assert in
connection with your employment with, or resignation from Shutterstock.
Accordingly, notwithstanding your resignation of employment, subject to the
timely execution and delivery (and not revoking) hereof and in consideration of
the Transition Duties and agreements contained herein:

a.
You will be entitled to an aggregate payment in the amount of $275,000.00, less
all applicable taxes and withholdings, payable in two equal installments. The
first payment shall be made within fifteen business days of the “Effective Date”
(as defined in Section 4(b)) of this Agreement and the second payment shall be
made within fifteen business days of the one year anniversary of the Effective
Date (the “Payment Period”). Except in the event of your breach of this or any
other Agreement between you and Shutterstock, such payments shall be made
regardless of your employment by another company during the Payment Period; and





--------------------------------------------------------------------------------




b.
The Company will be responsible for payment for continued health coverage for
you and your covered dependents under the Consolidated Omnibus Budget and
Reconciliation Act (“COBRA”) beginning the month immediately following the month
of the Effective Resignation Date and ending upon the earlier of (i) the one
year anniversary of the Effective Resignation Date; and (ii) the date upon which
you become eligible for coverage under another employer’s group health plan.
After the date any subsidized COBRA ends, and pursuant to COBRA regulations, you
may continue such coverage for the remainder of your COBRA continuation period
by paying the applicable COBRA rate. Under separate cover, you will receive
notice of your rights to continue your medical benefits pursuant to COBRA.

3.
If this Agreement does not become effective and irrevocable pursuant to Section
4(b) hereof within thirty (30) days of the Effective Resignation Date, you will
not be entitled to any of the benefits set forth under Section 2 hereof.

4.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act (the “OWBPA”), 29 U.S.C. sec. 626(f).

a.
You acknowledge and agree that (i) you have read and understand the terms of
this Agreement; (ii) you are advised to consult with an attorney before
executing this Agreement, and you have been represented by legal counsel in
connection with the signing of this Agreement or you have waived your right to
such representation; (iii) you understand that the Company hereby gives you a
period of twenty-one (21) days to review and consider this Agreement before
signing it. You further understand that you may use as much of this twenty-one
(21) day period as you wish prior to signing. However, if you fail to sign this
Agreement before the twenty-one (21) day period expires, this Agreement will
terminate automatically and you will have no rights hereunder or under any
equity agreement with Shutterstock. Changes to this Agreement, material or
otherwise, will not extend the aforementioned twenty-one (21) day period. You
also agree and acknowledge that the consideration provided to you under this
Agreement is in addition to anything of value to which you are already entitled.

b.
You may revoke this Agreement for a period of seven (7) days following the day
you sign same (the “Revocation Period”). Any revocation must be submitted, in
writing, to Shutterstock, Inc. 350 Fifth Avenue, 21st Floor, New York, New York
10118 Attention: General Counsel, and must state, “I hereby revoke my acceptance
of my Mutual Separation Agreement and General Release Agreement”. This Agreement
shall not become effective or enforceable until the expiration of the Revocation
Period (the “Effective Date”). If the last day of the Revocation Period is a
Saturday, Sunday or legal holiday recognized by the State of New York, then the
Revocation Period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. If you revoke this Agreement, it shall not be
effective or enforceable, and you will not receive the benefits described in
Section 2.

c.
Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that you may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) that arise after the execution of this Agreement. In
addition, this Agreement does not prohibit you from challenging the validity of
this Agreement’s waiver and release of claims under the ADEA or the OWBPA or
commencing an action or preceding to enforce this Agreement.

5.
Except as expressly set forth in this Agreement, you shall not be entitled to
any other compensation, including but not limited to salary, front pay, back
pay, vacation pay, severance, commissions or bonuses from Shutterstock with
respect to your employment with or resignation from Shutterstock.







--------------------------------------------------------------------------------




6.
[Intentionally omitted]



7.



a.
For and in consideration of the payments and benefits enumerated in Section 2,
and for other valuable consideration to be provided to you pursuant to this
Agreement, the receipt and sufficiency of which you hereby acknowledge, provided
that the “Company Releasees” (as said term is hereinafter defined) do not breach
the material terms of this Mutual Separation Agreement and General Release,
including, without limitation, Sections 2, 7c. and 11, you, for yourself, your
heirs, executors, administrators, trustees, legal representatives, successors
and assigns (collectively referred to as “Employee Releasors”), hereby forever
release and discharge Shutterstock and any of its employees, officers,
shareholders, investors, subsidiaries, joint ventures, affiliates, divisions,
employee benefit and/or pension plans or funds, successors and assigns and any
of their past, present or future directors, officers, attorneys, agents,
trustees, administrators, employees, or assigns (whether acting as agents or in
their individual capacities) (collectively referred to as “Company Releasees”),
from any and all claims, demands, causes of action, contracts, suits,
proceedings, debts, damages and liabilities, in law or equity, known or unknown,
whether asserted or not, arising out of or relating to your employment by or
performance of services for Shutterstock or the end of such employment or
services, including without limitation any claims relating to a wrongful,
premature or discriminatory end of your employment and/or any and all claims
under any and all federal, state or local laws including, but not limited to the
fair employment practice laws of all jurisdictions, states, municipalities and
localities, including, but not limited to Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights Act of 1991, the
Older Workers Benefit Protection Act, the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With Disabilities Act
of 1990, 42 U.S.C. §1211 et seq., the Consolidated Omnibus Budget Reconciliation
Act of 1985, the Immigration Reform and Control Act of 1986, the Civil Rights
Act of 1866, 42 U.S.C. §1982, the Employee Retirement Income Security Act of
1974; the Family and Medical Leave Act of 1993, the Genetic Information
Non-Discrimination Act of 2008; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §2101 et seq., the New York Executive Law, Article
15, §290 et seq., the New York State Labor Law, the New York City Human Rights
law; all as amended; and any claims relating to rights under federal, state or
local laws prohibiting discrimination on the basis of race, color, creed,
ancestry, national origin, age, sex, or other basis prohibited by law, and any
other applicable federal, state or local laws or regulations. You expressly
waive any and all entitlement you have now, to any relief, such as back pay (to
the exclusion of any references in this Agreement), front pay, reinstatement,
compensatory damages, punitive damages, as well as all claims, demands, causes
of action, and liabilities of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise including but not limited to tortious conduct), whether known or
unknown, by reason of any act, omission, transaction or occurrence which
Employee Releasors ever had, now have or hereafter can, shall or may have
arising out of your employment with Shutterstock against the Company Releasees
up to and including the Effective Date of this Agreement arising out of your
employment with the Company. Notwithstanding the foregoing or Section 7(b)
below, you will not release or discharge the Company Releasees from any of
Shutterstock’s obligations to you under or pursuant to (1) Section 1, 2, 7
and/or 11 of this Agreement or the enforcement of your rights hereunder or (2)
any tax qualified pension plan of Shutterstock.





--------------------------------------------------------------------------------






b.
You understand and agree that this is a full and general release covering all
unknown, undisclosed and unanticipated losses, wrongs, injuries, debts, claims
or damages to you which may have arisen, or may arise from any act or omission
prior to the date of the complete execution of this Agreement, including,
without limitation, any claim arising out of or related, directly or indirectly,
to your employment, compensation or end of employment, as well as those losses,
wrongs, injuries, debts, claims or damages now known or disclosed which may
arise as a result of any act or omission as described above.

c.
For and in consideration of the valuable consideration to be provided to Company
pursuant to this Agreement, the receipt and sufficiency of which Company hereby
acknowledges, the Company hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges Employee from any and all claims arising out of
acts undertaken by her in good faith and in a manner she reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that this release does not include any claims arising out of or related to any
fraudulent, criminal, or willful misconduct by the Employee.

8.
You agree that your employment with the Company will end on the Effective
Resignation Date. You further acknowledge that no representations have been made
to you by the Company (other than in this Agreement) about the benefits that the
Company might or might not offer in the future. In the event that you apply for
employment with Shutterstock, and/or any of its affiliates and/or subsidiaries,
at any time in the future, and your application is rejected, you hereby agree
that you shall make no claim of any nature whatsoever against Shutterstock or
any of its affiliates arising out of such rejection, including without
limitation, a claim of retaliatory rejection.

9.
You agree that by the Effective Resignation Date, or as soon thereafter as
possible, you will return to the Company all Company credit cards, files,
memoranda, documents, records and copies of the foregoing, keys, all storage
media containing Company information and any other property of the Company or
its affiliates in your possession. You represent and warrant that as of the
Effective Resignation Date, or as soon thereafter as possible, you will have
deleted all files, memoranda, documents and/or records containing Company
information from any computer or storage device which you have utilized which is
not located on Company premises. The Company acknowledges and agrees that you
may retain any documents in your possession concerning employee benefits and/or
compensation. You further agree not to disclose, nor use for your benefit or the
benefit of any other person or entity, any information received in connection
with the Company or its affiliates which is confidential or proprietary and (i)
which has not been disclosed publicly by the Company, (ii) which is otherwise
not a matter of public knowledge or (iii) which is a matter of public knowledge
but you know or have reason to know that such information became a matter of
public knowledge through an unauthorized disclosure. You further understand and
acknowledge that you continue to be bound by the Shutterstock Inc. Employee
Non-Disclosure Agreement executed by you on April 13, 2015 (the “NDA”).

10.
[Intentionally omitted]



11.



a.
Unless otherwise agreed to in a separate writing signed by you and Company, you
promise not to discuss or disclose the terms of your separation from the Company
or the amount or nature of the benefits paid to you under this Agreement to any
person other than your family members and your attorney and/or financial
advisor, should one be consulted, provided that those to whom you may





--------------------------------------------------------------------------------




make such disclosure agree to keep said information confidential and not
disclose it to others. You shall not disparage or make any statement which might
adversely affect the reputation of any Releasee.  For the purpose of this
Agreement, the term “disparage” shall include, without limitation, any statement
impugning the reputation or integrity of a Releasee, accusing the aforesaid
individual or entity of acting in violation of any law or governmental
regulation or of condoning any such action, or otherwise acting in an
unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner.  In addition, the term “disparage” shall include any comments or
communications you make to any person regarding personal, intimate, or
confidential matters relating any Releasee, and/or any comment or communication,
which might have the effect of embarrassing a Releasee in any manner. Nothing
herein shall prevent you from including your employment with Shutterstock on
your resume.
b.
Shutterstock agrees that its executive officers shall not disparage, or induce
or encourage others to disparage, you at any time; and that Shutterstock shall
use commercially reasonable efforts to prevent all other employees from
disparaging, or inducing or encouraging others to disparage, you at any time.

c.
You understand that during your employment with Shutterstock you were exposed to
Trade Secrets of Shutterstock. Therefore, it is possible that you could gravely
harm Shutterstock if you worked for a competitor of Shutterstock anywhere in the
world. Accordingly, you agree that for a period of twelve (12) months following
the Effective Date, you will not, directly or indirectly (whether as owner,
partner, consultant, employee or otherwise) engage in, assist or have an
interest in, or enter the employment of or act as an agent, advisor or
consultant for, any person or entity which is (a) engaged in or will be engaged
in, the development, manufacture, licensing, sale, or otherwise supplying of (1)
commercial and editorial digital images, footage, music or related content
and/or (2) digital asset management software or services and/or (3) any creative
workflow products or services (i.e., “Shutterstock 2.0”, as both parties
understand that term as of the Effective Date) ((1), (2) and (3) are
collectively the “SSTK Offering”) and (b) competitive with the SSTK Offering.
Given the global nature of Shutterstock’s business and the fact that it could be
conducted from virtually anywhere, you agree that placing geographical
limitations on this non-competition agreement would be contrary to the intention
of the parties.

d.
The Human Resources/People Department will reply to all requests for a reference
directed to it regarding your employment. The response to such request shall be
limited to a statement of the dates of your employment and your position with
the Company, or words to that effect and if requested by you, verification of
your salary.

e.
Company agrees that it will not contest any application you may make for
unemployment compensation benefits following the Effective Resignation Date.

12.
You represent, warrant and agree that you have not filed any lawsuits or
arbitrations against Company Releasees, or filed or caused to be filed any
claims, charges or complaints against the Company Releasees, in any
administrative, judicial, arbitral or other forum, including any charges or
complaints against the Company Releasees with any international, federal, state
or local agency charged with the enforcement of any law or any self-regulatory
organization. You are not aware of any factual or legal basis for any legitimate
claim that the Company is in violation of any whistleblower, corporate
compliance, or other regulatory obligation of the Company under international,
federal, state or local law, rule or the Company policy. You further represent,
warrant and agree that if you were ever aware of any such basis for a legitimate
claim against the Company, you informed the Company of same.





--------------------------------------------------------------------------------




13.
Upon service on you, or anyone acting on your behalf, of any subpoena, order,
directive or other legal process requiring you to provide any information
pertaining to the Company or its affiliates, or to engage in conduct encompassed
within Sections 9 or 11(a) of this Agreement, you or your attorney shall
immediately notify the Company of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within two (2) business days send to the
undersigned representative of the Company via overnight delivery (at the
Company’ s expense) a copy of the documents that have been served upon you.
Provided, however, that if you are requested to respond to an inquiry or provide
testimony by or before any federal, state or local administrative or regulatory
agency or authority about this Agreement or its underlying facts and
circumstances, you (or your attorney) should fulfill your obligation to the
Company, as set forth in this paragraph, only after you have responded to the
inquiry or provided the testimony sought.

14.
Nothing in this Agreement, including, but not limited to, Sections 7(a), 9, 11
(a), 12, 13, or 16, shall prohibit or restrict you (or your attorney) from
filing a charge, testifying, assisting, or participating in any manner in an
investigation, hearing or proceeding; responding to any inquiry; or otherwise
communicating with, any administrative or regulatory agency or authority,
including, but not limited to, the Equal Employment Opportunity Commission
(EEOC) and the National Labor Relations Board (NLRB). To the extent any
lawsuits, arbitrations, claims, charges or complaints are filed against the
Company in any administrative, judicial, arbitral or other forum, including any
charges or complaints against the Company with any international, federal, state
or local agency by a third party or otherwise, you expressly waive any claim to
any form of monetary or other damages, or any other form of recovery or relief
in connection with any such proceeding. If you break any of your promises set
forth in Sections 9 or 11(a) of this Agreement, you will pay for all costs
incurred by the Company Releasees, including their reasonable attorneys’ fees,
in defending against your claims. You shall also repay to the Company the entire
monetary consideration you received pursuant to Section 2 above.

15.
The parties agree that this Agreement shall not constitute or operate as an
acknowledgment or admission of any kind by Shutterstock that it has violated any
federal, state, local or municipal statute, regulation or common law, or
breached any other legal obligation or duty it has or ever had to you. In
addition, you acknowledge that you have disclosed to the Company any information
you have concerning any conduct involving the Company, or any of its employees
that you have any reason to believe may be unlawful.

16.
You agree to cooperate fully in any investigation the Company undertakes into
matters occurring during your employment with the Company. Additionally, you
agree that when requested by the Company or third parties with the Company’s
consent (“Designated Third Parties”), you will promptly and fully respond to all
inquiries from the Company, Designated Third Parties and its/their
representatives concerning matters relating to the Company including but not
limited to any claims or lawsuits by or against the Company or any third
parties. Furthermore, you agree to testify in matters related to the Company
when requested by the Company or Designated Third Parties and, for all matters
which are not adverse to the Employee, the Company shall reimburse your
reasonable expenses incident to such cooperation and provide counsel at
Company’s sole expense on your behalf. In the event that you would prefer to
have your own counsel, you may do so at your own cost and expense. In the event
the Company requires your cooperation, the Company agrees to pay you for all
time you devote to such cooperation at a rate not less than the pro-rated hourly
rate of your annual compensation at the Effective Resignation Date, plus
reasonable travel and expenses.

17.
By executing this Agreement, you affirm that you are competent and understand
and accept the nature, terms and scope of this Agreement as fully resolving
totally all differences and disputes between you and Shutterstock. Moreover, you
acknowledge that by signing your name below you have read, understand and accept
each of the terms of this Agreement, that you have had sufficient opportunity to
review it, to





--------------------------------------------------------------------------------




consult with an attorney or other advisor (at your own expense), and have done
so to the extent that you deem appropriate.
18.
Except for the NDA, which, except for Sections 11 and 12 therein, shall remain
in full force and effect, this is the entire Agreement between you and the
Company and supersedes in its entirety that certain Employment Agreement entered
into by and between you and the Company on April 13, 2015. For purposes of
clarity, Sections 11 and 12 of the NDA are replaced in their entirety by
Sections 11(a), 11(b) and 11(c) of this Agreement. This Agreement may not be
modified or canceled in any manner except by a writing signed by both you and an
authorized Company official. You acknowledge that the Company has made no
promises or representations to you other than those in this Agreement. It is not
necessary that the Company sign this Agreement for it to become binding upon
you.

19.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of laws. The
parties agree to the exclusive jurisdiction and venue of the Supreme Court of
the State of New York for New York County and/or the United States District
Court for the Southern District of New York for the resolution of all disputes
arising under this Agreement. Finally, to the extent permissible under
applicable law, you hereby agree to waive your right to a jury trial in
connection with any claim you may have against the Company.

20.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The signatures of any party to a counterpart shall be deemed to
be a signature to, and may be appended to, any other counterpart. Executed
originals transmitted electronically as PDF files (or their equivalent) shall
have the same force and effect as signed originals.



21.
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT AND RELEASE,
UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL,
WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.
YOU FURTHER ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE
COMPANY NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR
PROMISES TO YOU. YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN AN OPPORTUNITY
TO CONSULT WITH COUNSEL OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT. YOU
UNDERSTAND THAT WHETHER OR NOT YOU DO SO IS YOUR DECISION.

22.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



If the terms of this Agreement are acceptable to you, please sign both original
copies and return them to Shutterstock Inc., Director, Human Resources, 350
Fifth Avenue, 21st Floor, New York, NY 10118 for countersignature. Once we have
countersigned the Agreement we will send you a fully executed copy.


You must sign and return this Agreement to Shutterstock Inc., Director, Human
Resources/People Department, 350 Fifth Avenue, 21st Floor, New York, NY 10118 no
later than the close of business on the twenty-first (21st) day following your
receipt of this Mutual Separation Agreement and General Release or irrevocably
lose the right to receive the consideration detailed herein. You received the
Agreement on November 3, 2015. Once we have countersigned the Agreement we will
send you a fully executed copy.








--------------------------------------------------------------------------------




Sincerely,


Shutterstock, Inc.


By: /s/ Steven Berns____________________    11/11/2015
Steven Berns                    Date    
    
Read, Agreed to and Accepted:


/s/ Aditi Gokhale____________________         11/10/2015
Aditi Gokhale                        Date






